UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 20, 2015 GYROTRON TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 51-0382375 (State of incorporation) (I.R.S. Employer Identification No.) 3412 Progress Drive Bensalem, Pennsylvania 19020 (Address of principal executive offices) (215) 244-4740 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure. Information is being furnished herein in Exhibit99.1 with respect to presentations to investors and others that will be made by executive officers and directors of Gyrotron Technology, Inc. (the “Company”).The presentation will also be available on the Company’s web site at www.gyrotrontech.com. The Company does not undertake to update the materials. The Company’s reports on Form 10, and other publicly available information should be consulted for other important information about the Company. The information contained in this Item 7.01, including Exhibit 99.1, is being furnished and shall not be deemed “filed” with the Securities and Exchange Commission or otherwise incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits Exhibit No. Description Investor Presentation of Gyrotron Technology, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 23, 2015 By: /s/ Vlad Sklyarevich Vlad Sklyarevich President, Treasurer and Director 3
